        Case 1:09-cr-00611-ELH Document 164 Filed 08/25/21 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                            *

       v.                                           *        Criminal No.: ELH-09-0611

RYAN HOLNESS,                                       *

       Petitioner.                                   *
                                                 ...oOo...

    GOVERNMENT’S RESPONSE TO PRO-SE MOTION FOR COMPASSIONATE
            RELEASE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

       The United States of America, by undersigned counsel, hereby responds to Petitioner’s

Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)(i). ECF 160. Holness is a

forty-year old murderer who has no serious medical issues.        Petitioner has not established

extraordinary and compelling reasons for compassionate release and the government further

opposes the request on the basis of the factors set forth at 18 U.S.C. § 3553(a), as Petitioner

remains a danger to the community.

                                        BACKGROUND

       Petitioner was convicted on March 28, 2011 of three counts contained in a Second

Superseding Indictment. ECF 86. The lead count alleged Interstate Travel to Commit Domestic

Violence, Resulting in Death, pursuant to 18 U.S.C. Section 2261(a)(1). He was sentenced by

Judge Nickerson on June 9, 2011 to life imprisonment. ECF 103. His convictions and sentence

were affirmed on appeal. ECF 121.

The following Facts were established at trial:

       The facts in this case are striking. Defendant Holness lived in Lexington Park, Maryland

and worked for the United States Navy. He had his wife, Serika Dunkley Holness (hereinafter,

“Serika”), live in Brooklyn, New York with his mother and brother. During his marriage,

                                                    1
        Case 1:09-cr-00611-ELH Document 164 Filed 08/25/21 Page 2 of 17



Holness had several girlfriends in Maryland, Virginia, and New York. A few months before

Serika’s murder, Holness obtained a $1 million life insurance policy on his wife. Holness was

the sole beneficiary on that policy. Holness devised a scheme to bring his wife from New York

to Maryland for the murder. On June 4, 2009, late at night, Holness and Serika traveled together

from Brooklyn, New York to Maryland. Serika was found murdered, stabbed multiple times in

Crumpton, Maryland, during the early morning hours of June 5, 2009.

       Holness told the police an elaborate tale to disguise his participation in the murder. After

signing a written Miranda waiver form, Holness told police that on June 4, 2009, at

approximately 9:00 PM, he and Serika left Brooklyn heading towards his residence in Lexington

Park, Maryland. Holness claimed that he needed Serika to come sign their lease at his Maryland

apartment. Serika did not live with Holness in Maryland; Holness leased an apartment and

fraudulently claimed that Serika and his two children lived there. Holness said that while on the

New Jersey Turnpike, the two stopped at a rest stop. After refueling the vehicle, Holness said he

needed to urinate. Holness decided not to go inside the rest stop to use the rest room. Instead,

Holness said he decided to urinate at night between two tractor trailer trucks parked in the

parking lot. The elaborate tale continued: Holness said that after he urinated between the tractor

trailers, a masked man, dressed in all black with a ski mask, in June, jumped into Holness’s car.

Holness said the masked man identified himself as an Iraqi War veteran, who hates women.

Holness had to make the story even better: the Iraqi War veteran, who hates women, also

(according to Holness) had a voice modulator that disguised and slowed down his voice.

Originally, Holness said that he could only see the whites of the war vet’s eyes and could not tell

whether the Iraqi War veteran was a man or woman.




                                                 2
        Case 1:09-cr-00611-ELH Document 164 Filed 08/25/21 Page 3 of 17



       According to Holness, the voice-modulator-using, Iraqi war veteran, gender unknown,

had Holness drive southbound on the New Jersey Turnpike and enter Maryland. Holness was

driving and told police that he (Holness) decided to drive Route 301 in order to avoid tolls and

beat the traffic -- Holness’s own words. Holness then stated that the Iraqi war vet, who hates

women, directed him to a secluded area in Crumpton, Maryland. He/she had Holness and Serika

get out of the vehicle. Using duct tape from the Iraqi war vet’s bag, he/she began duct-taping

Holness’s hands. The Iraqi vet left a gun on the car as he duct-taped Holness. Holness says that

Serika then tried to run away and the Iraqi vet gave chase, again leaving the gun. Holness stated

he heard Serika yell, “He’s cutting me, he’s cutting me.” Holness wanted to help, but he claims

that the Iraqi war vet kicked Holness in the head, forcing him to black out for several hours. By

the time Holness woke up, he claimed he did not know what had happened to his wife.

The evidence proved that Holness’s tale was ludicrous and unbelievable on its face. Indeed,

Holness told multiple stories to multiple people, as the evidence and witnesses established.

Moreover, in recorded jail calls, Holness admitted to having a knife in his car. Contrary to his

story, a K-9 tracked Holness’s scent away from the murder scene to a nearby river, where

Holness discarded the knife.

       Phone records and other witnesses established that Holness was trying to divorce his wife

to be with other girlfriends. Finally, DNA and other evidence and witnesses contradict Holness’s

story and confirmed that he participated in the murder of his wife. Holness also wrote a detailed

confession letter -- in his own handwriting -- while incarcerated by state authorities. The

confession letter contains details that only the true murderer would know, some details that were

never revealed publicly or in any discovery. During his incarceration, Holness also asked




                                                 3
        Case 1:09-cr-00611-ELH Document 164 Filed 08/25/21 Page 4 of 17



individuals and family members to lie for him and obstruct the overall investigation. Holness

was also caught with another weapon, again a knife, in his jail cell.

       Petitioner has now filed, pro-se, a Motion for Compassionate Release under 18

U.S.C. § 3582(c)(1)(A)(i), arguing that the COVID-19 virus has created a danger to his

health and well-being in a prison environment. Holness has served slightly more than

ten years on a life sentence. He claims he has been rehabilitated and deserves release

because he is not a danger to the community. Holness is forty years of age and has been

fully vaccinated. He has no significant medical issues. His hyperlipidemia is controlled

through medication. His is a danger to the community who should serve his full sentence.

Judge Nickerson, in imposing the life sentence, was aware of the advisory nature of the

Sentencing Guidelines, and he imposed that sentence recognizing not only the brutality

of the murder, but the premeditation involved, the financial motive, and the substantial

attempts to obstruct justice. Holness has no projected release date.



I.     LEGAL FRAMEWORK

       Court’s authority to adjudicate motions for compassionate release.


       Under 18 U.S.C. § 3582(b), the district court has only limited authority to modify a final

sentence. Dillon v. United States, 560 U.S. 817, 824-25 (2010) (noting that under Section 3582,

the Court generally “may not modify a term of imprisonment once it has been imposed”); United

States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010) (“The law closely guards the finality of

criminal sentences against judicial change of heart”) (internal quotation omitted); United States v.

Brown, RDB-16-553, at 2 (D. Md. Mar. 26, 2020) (holding that the Court “may not modify the

sentence imposed . . . unless certain limited circumstances arise or as permitted under Rule 35 of

                                                 4
        Case 1:09-cr-00611-ELH Document 164 Filed 08/25/21 Page 5 of 17



the Federal Rules of Criminal Procedure and 18 U.S.C. § 3582(c)”). Section 3582(c)(1)(A)(i),

commonly termed the “compassionate release” provision, provides one such exception by

permitting courts to reduce a previously imposed term of imprisonment upon finding that

“extraordinary and compelling reasons” exist for doing so, consistent with the applicable policy

statements of the Sentencing Commission.

       A.      Grounds for compassionate release.

       After exhaustion of administrative remedies, the statute establishes a two-step inquiry:

               First: The Court must determine if an inmate is eligible 1 for a sentence reduction

               that is: (A) warranted by “extraordinary and compelling reasons;” and (B)

               consistent with applicable Sentencing Commission Policy Statements.

               Second: If the Court finds inmate is eligible for compassionate release, it must then

               consider whether a sentence reduction is warranted according to the factors set forth

               in 18 U.S.C. § 3553(a).

See 18 U.S.C. § 3582(c)(1)(A); see also Dillon, 560 U.S. at 826-27 (holding that parallel language

in Section 3582(c)(2) establishes a similar two-step inquiry)).

       The burden is on the inmate to demonstrate that he has exhausted administrative remedies

and that there are extraordinary and compelling reasons to reduce his sentence. 18 U.S.C. §

3582(c)(1)(A); United States v. Greenhut, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020);

United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (holding that an inmate, “as the §

3582(c)(2) movant, bears the burden of establishing” eligibility). Even for those inmates who are

statutorily eligible for a reduced sentence, compassionate release is a “rare” and “extraordinary”

remedy. United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); White v. United States,

1
       Certain defendants at least 70 years old are eligible for sentence reductions, a provision
not applicable in the instant case. See 18 U.S.C. § 3582(c)(1)(A)(ii)
                                                 5
        Case 1:09-cr-00611-ELH Document 164 Filed 08/25/21 Page 6 of 17



378 F. Supp. 3d 784, 787 (W.D. Mo. 2019) (holding that “a compassionate release . . . is an

extraordinary and rare event.”); United States v. Mangarella, 2020 WL 1291835, at *2-3

(W.D.N.C. Mar. 16, 2020).

       B.      18 U.S.C. § 3582(c)(1)(A)(i).

       The compassionate release provision of § 3582(c)(1)(A), adopted as part of the Sentencing

Reform Act of 1984, originally permitted judicial relief only upon a motion by the Director of the

Bureau of Prisons (“BOP”). Previously, a defendant could only petition the BOP Director for

compassionate release, who could then move the district court for compassionate release. United

States v. Webster, 2020 WL 618828, at *1 (E.D. Va. Feb. 10, 2020) (citing U.S. Sentencing

Guidelines Manual § 1B1.13 cmt. n. 4 (U.S. Sentencing Comm’n 2018)).

       On December 21, 2018, however, Congress passed the First Step Act, Pub. L. No. 115-

391, 132 Stat. 5194. Section 603(b) of that Act amended § 3582(c)(1)(A) to allow defendants, in

specified circumstances, to file motions for compassionate release directly with the court of

conviction. See First Step Act, § 603(b). Section 3582(c)(1)(A), as amended by the First Step

Act, provides in relevant part:

       (c) Modification of an imposed term of imprisonment. — The court may not modify
       a term of imprisonment once it has been imposed except that —

               (1) in any case.—

                       (A) the court, upon motion of the Director of the Bureau of Prisons,
                       or upon motion of the defendant after the defendant has fully
                       exhausted all administrative rights to appeal a failure of the Bureau
                       of Prisons to bring a motion on the defendant’s behalf or the lapse
                       of 30 days from the receipt of such a request by the warden of the
                       defendant's facility, whichever is earlier, may reduce the term of
                       imprisonment (and may impose a term of probation or supervised
                       release with or without conditions that does not exceed the unserved
                       portion of the original term of imprisonment), after considering the
                       factors set forth in section 3553(a) to the extent that they are
                       applicable, if it finds that—

                                                 6
        Case 1:09-cr-00611-ELH Document 164 Filed 08/25/21 Page 7 of 17




                               (i) extraordinary and compelling reasons warrant such a
                               reduction;

                               ...

                               and that such a reduction is consistent with applicable policy
                               statements issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1)(A).

       As was the case prior to enactment of the First Step Act, § 3582(c)(1)(A) permits

compassionate release based on “extraordinary and compelling reasons.” Id. The Sentencing

Commission “shall describe what should be considered extraordinary and compelling reasons for

sentence reduction, including the criteria to be applied and a list of specific examples.

Rehabilitation of the defendant alone shall not be considered an extraordinary and compelling

reason.” 28 U.S.C. § 994(t).

       In other words, once the inmate satisfies the statute’s exhaustion requirement, the Court

may reduce the inmate’s sentence, but only if it finds that the inmate is eligible for compassionate

release — that is “extraordinary and compelling reasons warrant such a reduction,” and that a

sentence reduction is consistent with applicable policy statements, including, as discussed below,

that the inmate is no longer a danger to the community. See Dillon, 560 U.S. at 826-27 (holding

that Section 3582(c) permits a sentencing reduction only when that reduction would be “consistent

with applicable policy statements issued by the Sentencing Commission”) (citing U.S.S.G. §

1B1.10 (policy statement for Section 3582(c)(2) sentencing reductions)).

       C.      U.S.S.G. § 1B1.13 Policy Statement

       Because § 3582(c)(1)(A) permits a sentencing reduction only where “such a reduction is

consistent with the applicable policy statements issued by the Sentencing Commission,” the

pertinent policy statement, found at U.S.S.G. § 1B1.13, is binding on the Court. 18 U.S.C. §

                                                 7
           Case 1:09-cr-00611-ELH Document 164 Filed 08/25/21 Page 8 of 17



3582(c)(1)(A); see also Dillon, 560 U.S. at 827 (Because § 3582(c)(2) only permits sentence

reductions “if such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission,” the applicable policy statement is binding).

       The Sentencing Commission Policy Statement implementing 18 U.S.C. § 3582(c)(1)(A)

states that the Court may reduce a term of imprisonment if it determines that, in relevant part, the

requested reduction of the defendant’s sentence meets each of three criteria:

                (1) extraordinary and compelling reasons warrant the reduction;

                (2) the defendant is not a danger to the safety of any other person or
                to the community, as provided in 18 U.S.C. § 3142(g); and,

                (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

       “[T]he Sentencing Commission is responsible for defining what should be considered

extraordinary and compelling reasons for sentence reduction under § 3582(c)(1)(A).” United

States v. Hiller, ELH-18-389, 2020 WL 2041673 at *3 (D. Md. April 28, 2020) (citing 28 U.S.C.

§ 994(t)) (further citation and internal quotation marks omitted). The Commission’s Policy

Statement, Application Note 1 of § 1B1.13, defines “extraordinary and compelling reasons” as

follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
       requirements of subdivision (2), 2 extraordinary and compelling reasons exist under
       any of the circumstances set forth below:

       (A) Medical Condition of the Defendant.—

             (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
             illness with an end of life trajectory). A specific prognosis of life expectancy (i.e., a
             probability of death within a specific time period) is not required. Examples include

2
        As discussed above, subsection (2) of § 1B1.13 requires that “the defendant is not a danger
to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”
U.S.S.G. § 1B1.13(2).

                                                  8
         Case 1:09-cr-00611-ELH Document 164 Filed 08/25/21 Page 9 of 17



            metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
            disease, and advanced dementia.

            (ii) The defendant is—

               (I) suffering from a serious physical or medical condition,

               (II) suffering from a serious functional or cognitive impairment, or

               (III) experiencing deteriorating physical or mental health because of the aging
               process,

          that substantially diminishes the ability of the defendant to provide self-care within the
          environment of a correctional facility and from which he or she is not expected to
          recover.

       (B) Age of Defendant.— The defendant (i) is at least 65 years old; (ii) is experiencing a
       serious deterioration in physical or mental health because of the aging process; and (iii) has
       served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.

       (C) Family Circumstances.—

            (i) The death or incapacitation of the caregiver of the defendant’s minor child or minor
            children.

            (ii) The incapacitation of the defendant’s spouse or registered partner when the
            defendant would be the only available caregiver for the spouse or registered partner.

       (D) Other Reasons.— As determined by the Bureau of Prisons, there exists in the
       defendant’s case an extraordinary or compelling reason other than, or in combination with,
       the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 app. note 1.

       Additionally, pursuant to the mandate in § 994(t), Application Note 3 states: “rehabilitation

of the defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement.” U.S.S.G. § 1B1.13 app. note 3. In this case, Holness has served approximately ten

years of a life sentence for the brutal stabbing death of his wife. Petitioner’s conduct in prison is

largely irrelevant herein given the heinous nature of the criminal conduct. The public needs to be

protected from him.


                                                  9
        Case 1:09-cr-00611-ELH Document 164 Filed 08/25/21 Page 10 of 17



        As discussed above, it is the government’s position that the Commission’s Policy

Statement is binding on the courts. The Government recognizes that in the recent decision in

United States v. McCoy, 981 F.3d 271 (4th Cir. 2020), the Fourth Circuit held that there is no

“applicable” policy statement governing compassionate-release motions filed by defendants under

§ 3582(c)(1)(A), as modified by the First Step Act. Accordingly, district courts can “consider any

extraordinary and compelling reason for release that a defendant might raise.” Id. (quoting United

States v. Zullo, 976 F.3d 228, 230 (2020) (emphasis in original)). The Fourth Circuit also held that

“Other Reasons” category at Application Note 1(D) is not limited to other reasons identified by

BOP. The Government acknowledges that the mandate issued on January 22, 2021, thus the

holding in McCoy is controlling for this Court on this issue. While we do not concede that the

case was decided correctly, we note our objections for purposes of any subsequent appeal in this

case or others, and in any event, the McCoy decision would be stretched beyond any reasonable

bounds to use it as a basis to grant this Petitioner’s request.

        Holness is fully vaccinated, so his claim of being at risk because of COVID-19 in

significantly diminished. He is forty years old and has no qualifying medical conditions. He

simply wants this Court to fashion judicial clemency to afford him a sentence reduction. Judge

Nickerson got this right, and Petitioner clearly deserves a life sentence.

        Judge Nickerson, in imposing the life sentence, was aware of the advisory nature of the

Sentencing Guidelines, and he imposed that sentence recognizing not only the brutality of the

murder, but the premeditation involved, the financial motive, and the substantial attempts to

obstruct justice. Holness is a dangerous, manipulative and cunning person who must serve his full

sentence so that the public is protected from him.

        D.      BOP Program Statement 5050.50


                                                  10
        Case 1:09-cr-00611-ELH Document 164 Filed 08/25/21 Page 11 of 17



       The policy statement in § 1B1.13 is not the only source of criteria the Court may apply in

determining whether “extraordinary and compelling reasons” exist to justify a reduction. As

detailed above, Application Note 1(D) permits the court to reduce a sentence where, “[a]s

determined by the Director of the Bureau of Prisons, there exists in the defendant’s case an

extraordinary and compelling reason other than, or in combination with, the reasons described in

subdivisions (A) through (C).” U.S.S.G. § 1B1.13 app. note 1(D) (emphasis added). Pursuant to

this power, the BOP has issued a policy statement outlining the circumstances that it will permit a

compassionate release request. This BOP regulation appears at Bureau of Prisons Program

Statement    5050.50,    Compassionate       Release/Reduction     in   Sentence:     Procedures    for

Implementation of 18 U.S.C. §§ 3582 and 4205. Notably, both the Guideline policy statement in

§ 1B1.13 and BOP Program Statement 5050.50 limit “extraordinary and compelling reasons” for

compassionate release to circumstances involving illness, declining health, age, or exceptional

family circumstances. Holness meets none of these criteria.

       While Program Statement 5050.50 contains standards that are both more extensive than,

and slightly different from, those set forth under § 1B1.13(1)(A) of the policy statement, BOP’s

program statement and determination regarding Petitioner’s eligibility for relief is nonetheless

entitled to appropriate deference. See Reno v. Koray, 515 U.S. 50, 61 (1995) (BOP program

statements, which do not require notice and comment, are entitled to “some deference” where they

reflect a “permissible construction of the statute”) (internal quotation marks omitted). However,

to the extent that the program statement and the policy statement conflict, it is the Sentencing

Commission’s policy statement – the source directly authorized by statute – that is binding.

       Establishing the criteria in Program Statement 5050.50 and Application Note 1 to § 1B1.13

is just the first step of a multi-step inquiry that ultimately results in the court weighing the factors


                                                  11
       Case 1:09-cr-00611-ELH Document 164 Filed 08/25/21 Page 12 of 17



set forth in 18 U.S.C. § 3553(a) to determine if the “rare” and “extraordinary” remedy of

compassionate release is appropriate. See Chambliss, 948 F.3d at 693-94; White, 378 F. Supp. 3d

at 787; Mangarella, 2020 WL 1291835, at *2-3.

       E.      Consideration of the § 3553(a) sentencing factors.

       If the Court determines that the inmate is eligible for a sentencing reduction, the Court

must then consider whether an exercise of its discretion to reduce the inmate’s sentence is

warranted according to the factors set forth in Section 3553(a) factors and determine whether to

exercise its discretion to reduce the inmate’s sentence. Dillon, 560 U.S. at 827,

18 U.S.C. § 3582(c)(1)(A).

       Section 3553(a) provides that “[t]he court shall impose a sentence sufficient, but not greater

than necessary,” to comply with the purposes described in § 3553(a)(2):

       (A) to reflect the seriousness of the offense, to promote respect for the law, and to
           provide just punishment for the offense;

       (B) to afford adequate deterrence to criminal conduct;

       (C) to protect the public from further crimes of the defendant; and

       (D) to provide the defendant with needed educational or vocational training,
           medical care, or other correctional treatment in the most effective manner.

       18 U.S.C. § 3553(a)(2)(A)-(D). In imposing the sentence, the court shall consider inter

alia “the nature and circumstances of the offense and the history and characteristics of the

defendant.” 18 U.S.C. § 3553(a)(1).

       F.      BOP Response to COVID-19.

       Petitioner has been fully vaccinated.

       ANALYSIS

       On the merits, the government respectfully submits that the Court should deny Petitioner’s


                                                12
        Case 1:09-cr-00611-ELH Document 164 Filed 08/25/21 Page 13 of 17



motion for lack of compelling “extraordinary and compelling reasons” sufficient to support a

reduction of his sentence. Petitioner bears the burden of establishing that a sentence reduction is

warranted. United States v. Mattingley, 2020 WL 974874, at *3 (W.D. Va. Feb. 28, 2020) (“the

party trying to change the status quo” has the “burden to prove that he is entitled to a reduction of

sentence under § 3582(c)(1)”); United States v. Edwards, 2020 WL 1650406, at *3 (W.D. Va. Apr.

2, 2020) (“A defendant who seeks compassionate release under § 3582(c)(1)(A)(i) has the burden

of establishing that such relief is warranted”). For the reasons that follow, Petitioner’s request for

compassionate release should be denied.

       A. Petitioner should not have his sentence reduced as a result of his fear of catching
          COVID and for his alleged rehabilitation.

       Holness is young and healthy, with no medical vulnerabilities.            He has been fully

vaccinated.

       According to the CDC, those who “are more likely to become severely ill from COVID-

19” are those who are:

           •   Pregnant

       On the other hand, the following conditions “can make you more likely to get severely ill

from COVID-19:”

           •   Cancer
           •   Chronic kidney disease
           •   Chronic lung disease (including COPD, moderate-to-severe asthma, interstitial ling
               disease, cystic fibrosis and pulmonary hypertension)
           •   Dementia
           •   Down Syndrome
           •   HIV infection
           •   Heart conditions, such as heart failure, coronary artery disease, “possibly”
               hypertension, or cardiomyopathies
           •   Immunocompromised state (weakened immune system)(list of conditions
               provided)
           •   Solid organ or blood stem cell transplant

                                                 13
        Case 1:09-cr-00611-ELH Document 164 Filed 08/25/21 Page 14 of 17



             •   Being overweight and Obesity (Body Mass Index [BMI] >25 but <30kg/m2 for
                 overweight; BMI >30 but <40kg/m2 for obesity, and BMI >40 for severe obesity.)
             •   Sickle cell disease and thalassemia
             •   Stroke or cerebrovascular disease, affecting blood flow to the brain
             •   Smoking, current or former
             •   Type 1 and Type 2 diabetes
             •   Substance use disorders, such as alcohol, opioid and cocaine disorder

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html [hereinafter “CDC Risk Factors”]. Accordingly, the government recognizes that

inmates with the listed conditions have established threshold eligibility for compassionate release.

Petitioner is not one of them.

       The CDC Guidelines also address the risk factors as they relate to the age of the person

involved. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html.

“For example, people in their 50s are at higher risk for severe illness than people in their 40s.

Similarly, people in their 60s or 70s are, in general, at higher risk for severe illness than people in

their 50s. The greatest risk for severe illness from COVID-19 is among those aged 85 or older.”

Id. Petitioner is 30 years old, and not at risk as others due to his age.

       The factors set forth in 18 U.S.C. § 3553(a) further support a denial of the requested

reduction.


       Petitioner’s motion should also be denied after consideration of the factors set forth in 18

U.S.C. § 3553(a). Section 3553(a) provides that “[t]he court shall impose a sentence sufficient,

but not greater than necessary,” to comply with the purposes described in § 3553(a)(2):

       (A) to reflect the seriousness of the offense, to promote respect for the law, and to
           provide just punishment for the offense;

       (B) to afford adequate deterrence to criminal conduct;

       (C) to protect the public from further crimes of the defendant; and

                                                  14
        Case 1:09-cr-00611-ELH Document 164 Filed 08/25/21 Page 15 of 17



       (D) to provide the defendant with needed educational or vocational training,
           medical care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2)(A)-(D). In imposing the sentence, the court shall consider inter alia “the

nature and circumstances of the offense and the history and characteristics of the defendant.” 18

U.S.C. § 3553(a)(1). 3

       Here, the seriousness of the instant offenses weighs heavily against reducing Petitioner’s

sentence. Holness planned for his wife’s death well in advance of her brutal death at his hands.

He took out a million-dollar insurance policy, then planned her death. He took her to a secluded

location on the Eastern Shore of Maryland at brutally stabbed her to death. He discarded the

murder weapon and took many steps to conceal his crime. He lied to investigators repeatedly,

tried to influence and intimidate witnesses, and was rightly convicted by a jury after a multi-week

trial. Judge Nickerson, in imposing the life sentence, was aware of the advisory nature of the

Sentencing Guidelines, and he imposed that sentence recognizing not only the brutality of the

murder, but the premeditation involved, the financial motive, and the substantial attempts to

obstruct justice. Holness is a dangerous, manipulative and cunning person who must serve his full

sentence so that the public is protected from him.

       A sentence must, inter alia, reflect the seriousness of the offense, promote respect for the

law, provide just punishment for the offense, afford adequate deterrence to criminal conduct, and

protect the public from further crimes. 18 U.S.C. § 3553(a)(2). The facts above support the

government’s position that Petitioner’s life sentence was, and remains, the correct sentence

pursuant to the factors set forth in 18 U.S.C. § 3553(a), and thus should remain undisturbed. This

Court should not rethink the sentencing court’s decision. Judge Nickerson got this sentence

3
       Additionally, the Court may consider an eligible defendant’s post-sentencing conduct in
determining whether relief is appropriate. See Pepper v. United States, 562 U.S. 476 (2011).

                                                15
        Case 1:09-cr-00611-ELH Document 164 Filed 08/25/21 Page 16 of 17



correct…..and deserves every minute of the sentence. See Goodwyn, 596 F.3d at 235 (“The law

closely guards the finality of criminal sentences against judicial change of heart”).

       Accordingly, for all the reasons discussed herein, this Court should find that Petitioner is

ineligible for a sentence reduction, or that alternatively, it is unwarranted under the § 3553(a)

factors. See, e.g., United States v. Gallman, PWG-14-292, 2020 WL 3412995 (D. Md. June 22,

2020) (finding that inmate remained an economic danger to the community and denying

compassionate release to tax protestor who had “immunocompromised status due to a kidney

transplant” that placed “him at heightened risk for severe complications if he were to contract the

disease”); United States v. Barringer, 2020 WL 2557035, at *7-9 (denying compassionate release

for 60 year old white-collar inmate who suffers from “hypertension, diabetes, a chronic kidney

disease, and extreme obesity (over 400 pounds),” and who had served 50 percent of his sentence);

“Simply put, the coronavirus is not tantamount to a ‘get out of jail free’ card.” See Hiller, 2020

WL 2041673, at *4.

                                         CONCLUSION
       Based upon the foregoing, Petitioner’s request should be denied because he has not shown

an “extraordinary and compelling reason” for compassionate release, nor is release merited under

the factors set forth in 18 U.S.C. § 3553(a).

                                                       Respectfully submitted,

                                                       Jonathan F. Lenzner
                                                       Acting United States Attorney
                                                By:    __________/s/______________
                                                       James G. Warwick
                                                       Assistant United States Attorney




                                                  16
       Case 1:09-cr-00611-ELH Document 164 Filed 08/25/21 Page 17 of 17



                               CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that on August 25, 2021, a copy of the foregoing Government’s
Response was delivered was filed via ECF and sent regular mail to Ryan Holness, Register Number
44514-037, FCI Allenwood-Medium, P.O. Box 2000, White Deer, PA 17887.

                                           By:     __________/s/____________________
                                                   James G. Warwick
                                                   Assistant United States Attorney




                                              17
